DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Claim(s) 1-17 in the reply filed on 07/22/2022 is acknowledged. Claim(s) 18-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 5-7, 10-11, 13-15  is rejected under 35 U.S.C. 103 as being unpatentable over Kyu (KR 2003017729) in view of Choi (KR 20070104695)
As Per Claim 1, Kyu discloses an electromagnetic component assembly disposed in a power source of a welding or cutting system [abstract], the electromagnetic component assembly comprising:
a core [Fig. 2b, #26]; and 
a tubular winding [Fig. 2b, #21] being placed near or around the core [Fig. 2b, #26] and conducting a current for an electromagnetic operation [Par. 27; “…At this time, the tube 21 functions as a coil, and mutually opposite magnetic fields 27a and 27b are sequentially induced in one period of the input low-frequency signal. Secondary electric fields 28a and 28b are generated by the induced magnetic fields 27a and 27b. The gas transported along the tube 21 by the electric field and the magnetic field generated according to the input of the low frequency signal receives the energy and generates the plasma.…”] the tubular winding [Fig. 2b, #21] comprising:
 a passageway for a process fluid [Fig. 2b, #22-23], 
an inlet [Fig. 2b, #22], at one end of the passageway [Fig. 2b, #22-23], receiving the process fluid, and 
an outlet [Fig. 2b, #23], at another end of the passageway [Fig. 2b, #22-23], directing the process fluid downstream toward a torch assembly [Fig. 1, #14; Par. 23, “…the remote plasma generator 10 of the present invention receives a reaction gas from a gas source 12 to generate plasma, and the generated plasma gas is supplied to a process chamber 14 ….” as clearly stated in the prior art, much like the instant application, the reference explicitly discloses "...stably generate plasma and have a high ionization rate...." (Par. 11) to a process chamber for the purposes of etching, stripping etc. Thus, the examiner is interpreting the process chamber in which the plasma is sent to for said operations as being a plasma torch assembly],
Kyu does not explicitly disclose wherein the passageway enhances cooling of the electromagnetic component assembly as the process fluid travels through the passageway from the inlet to the outlet.
Choi, much like Kyu, pertains to a multi magnetic core for a plasma source. [abstract] 
Choi discloses wherein the passageway  [Fig. 4, #141] enhances cooling of the electromagnetic component assembly [Fig. 4] as the process fluid travels through the passageway from the inlet to the outlet. [Page 5, Par. 5; “…the magnetic core 131 is equipped with a coolant supply pipe 141 for forming a coolant supply channel. Alternatively, the cooling water supply channel may be formed through the center of the magnetic core 131…”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the passageway as taught by Kyu in view of the coolant passage as taught by Choi to further include wherein the passageway enhances cooling of the electromagnetic component assembly as the process fluid travels through the passageway from the inlet to the outlet to ensure that the assembly is not damaged due to overheating.
As Per Claim 2, Kyu discloses wherein the process fluid is plasma gas [Par. 28; “…The conductive tube 21 wrapped around the core 26 serves as a primary winding of the single stage transformer and the generated plasma gas serves as a secondary winding in the tube 21…”] and the torch assembly is a plasma arc torch assembly [Fig. 1, #14; as clearly stated in the prior art, much like the instant application, the reference explicitly discloses "...stably generate plasma and have a high ionization rate...." (Par. 11) to a process chamber for the purposes of etching, stripping etc. Thus, the examiner is interpreting the process chamber in which the plasma is sent to for said operations as being a plasma torch assembly], and wherein, when the plasma gas reaches the plasma arc torch assembly [Par. 23; “…a reaction gas from a gas source 12 to generate plasma, and the generated plasma gas is supplied to a process chamber 14 . The plasma gas introduced into the process chamber 14 is discharged to the outside by a vacuum pump 16 through a certain reaction action….”], the plasma gas is ionized to create a plasma stream. [Par. 15; “…a remote plasma generator of an inductively coupled plasma system which is stable and has high ionization efficiency….”]
As Per Claim 5, Kyu discloses wherein the core [Fig. 2, #26] and the tubular winding form [Fig. 2, #21] an inductor. [Par. 27; “…At this time, the tube 21 functions as a coil, and mutually opposite magnetic fields 27a and 27b are sequentially induced in one period of the input low-frequency signal. Secondary electric fields 28a and 28b are generated by the induced magnetic fields 27a and 27b. The gas transported along the tube 21 by the electric field and the magnetic field generated according to the input of the low frequency signal receives the energy and generates the plasma….”] 
As Per Claim 6, Kyu discloses wherein the core comprises an E-shaped core [Fig. 2b, #A below] and an I-shaped core [Fig. 2b, #B below] that faces a plurality of legs [Fig. 2b, #C below] of the E-shaped core [Fig. 2b, #A below]  and wherein the tubular winding [Fig. 2b, #21] is wound in spaces formed between the plurality of legs [Fig. 2b, #C below] of the E-shaped core [Fig. 2b, #A below].

    PNG
    media_image1.png
    554
    839
    media_image1.png
    Greyscale

As Per Claim 7, Kyu discloses a coil winding [Fig. 2b, #21; Par. 27; “…At this time, the tube 21 functions as a coil…”] being placed near the core [Fig. 2b, #26] and conducting the current for the electromagnetic operation [Par. 27; “…At this time, the tube 21 functions as a coil, and mutually opposite magnetic fields 27a and 27b are sequentially induced in one period of the input low-frequency signal. Secondary electric fields 28a and 28b are generated by the induced magnetic fields 27a and 27b. The gas transported along the tube 21 by the electric field and the magnetic field generated according to the input of the low frequency signal receives the energy and generates the plasma….”], wherein the coil winding [Fig. 2b, #21] is a primary winding of a transformer. [Par. 28; “…The conductive tube 21 wrapped around the core 26 serves as a primary winding of the single stage transformer and the generated plasma gas serves as a secondary winding in the tube 21…”]
As Per Claim 10,  Kyu discloses further comprising: 
a conduit [Fig. 2b, #A below] running through the core [Fig. 2b, #26]; 
a conduit inlet [Fig. 2b, #24], at a first end of the conduit [Fig. 2b, #28b], that receives a fluid [Par. 25; “…The inlet 22 of the tube 21 is connected to the gas source 12 and the outlet 23 is connected to the process chamber 14. Both ends of the tube 21 are connected to a low frequency generator 18 and insulation members 24 and 25 are provided at both ends of the tube 21. The tube 21 is connected to the gas source 12 and the process chamber 16…”]; and
 a conduit outlet [Fig. 2b, #25], at a second end of the conduit [Fig. 2b, #A], that directs the fluid out of the conduit [Fig. 2b, #A; Par. 25; “…Referring to the drawings, a remote plasma generator 20 according to a first embodiment of the present invention is composed of a core 26 and a tube 21 of a conductive material spirally wound on the core 26 at least once. The inlet 22 of the tube 21 is connected to the gas source 12 and the outlet 23 is connected to the process chamber 14….”].

    PNG
    media_image2.png
    466
    742
    media_image2.png
    Greyscale

Kyu does not disclose that the fluid is a cooling fluid; and 
wherein the conduit enhances cooling of the electromagnetic component assembly as the cooling fluid travels through the conduit from the conduit inlet to the conduit outlet.
Choi, much like Kyu, pertains to a multi magnetic core for a plasma source. [abstract] 
Choi discloses the fluid is a cooling fluid.  [Page 5, Par. 5; “…the magnetic core 131 is equipped with a coolant supply pipe 141 for forming a coolant supply channel. Alternatively, the cooling water supply channel may be formed through the center of the magnetic core 131…”] 
wherein the conduit [Fig. 8, #141] enhances cooling of the electromagnetic component assembly as the cooling fluid travels through the conduit from the conduit inlet to the conduit outlet. [Page 5, Par. 5; “…the magnetic core 131 is equipped with a coolant supply pipe 141 for forming a coolant supply channel. Alternatively, the cooling water supply channel may be formed through the center of the magnetic core 131…”]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the passageway as taught by Kyu in view of the coolant passage as taught by Choi to further include the fluid is a cooling fluid and wherein the conduit enhances cooling of the electromagnetic component assembly as the cooling fluid travels through the conduit from the conduit inlet to the conduit outlet to ensure that the assembly is not damaged due to overheating.
As Per Claim 11, Kyu dsicloses an external housing [Fig. 1, #14]; and 
the electromagnetic component assembly of claim 1 [Fig. 1, #20], which disposed in an internal cavity formed by the external housing [Fig. 1, #14].
As Per Claim 13, Kyu discloses an outlet port [Fig. 2b, #23] being placed on a wall of the external housing [Fig. 2, #20], receiving the process fluid from the outlet [Fig. 2b, #23], and directing the process fluid toward the torch assembly. [Fig. 1, #14; Par. 23, “…the remote plasma generator 10 of the present invention receives a reaction gas from a gas source 12 to generate plasma, and the generated plasma gas is supplied to a process chamber 14 ….”]
As Per Claim 14, Kyu discloses  An electromagnetic component assembly disposed in a power source of a welding or cutting system [abstract], the electromagnetic component assembly comprising: 
a core [Fig. 2b, #26] ; 
a coil winding [Fig. 2b, #21] being placed near or around the core [Fig. 2b, #26] and conducting a current for an electromagnetic operation [Par. 27; “…At this time, the tube 21 functions as a coil, and mutually opposite magnetic fields 27a and 27b are sequentially induced in one period of the input low-frequency signal. Secondary electric fields 28a and 28b are generated by the induced magnetic fields 27a and 27b. The gas transported along the tube 21 by the electric field and the magnetic field generated according to the input of the low frequency signal receives the energy and generates the plasma.…”] the tubular winding [Fig. 2b, #21]; 
 a tubular passageway [Fig. 2b, #22-23] running through the core [Fig. 2b, #26]; 
an inlet [Fig. 2b, #22], at one end of the passageway [Fig. 2b, #22-23], receiving the process fluid, and an outlet [Fig. 2b, #23], at another end of the passageway [Fig. 2b, #22-23], directing the process fluid downstream toward a torch assembly [Fig. 1, #14; Par. 23, “…the remote plasma generator 10 of the present invention receives a reaction gas from a gas source 12 to generate plasma, and the generated plasma gas is supplied to a process chamber 14 ….” as clearly stated in the prior art, much like the instant application, the reference explicitly discloses "...stably generate plasma and have a high ionization rate...." (Par. 11) to a process chamber for the purposes of etching, stripping etc. Thus, the examiner is interpreting the process chamber in which the plasma is sent to for said operations as being a plasma torch assembly],
Kyu does not explicitly disclose wherein the passageway enhances cooling of the electromagnetic component assembly as the process fluid travels through the passageway from the inlet to the outlet.
Choi, much like Kyu, pertains to a multi magnetic core for a plasma source. [abstract] 
Choi discloses wherein the passageway  [Fig. 4, #141] enhances cooling of the electromagnetic component assembly [Fig. 4] as the process fluid travels through the passageway from the inlet to the outlet. [Page 5, Par. 5; “…the magnetic core 131 is equipped with a coolant supply pipe 141 for forming a coolant supply channel. Alternatively, the cooling water supply channel may be formed through the center of the magnetic core 131…”] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the passageway as taught by Kyu in view of the coolant passage as taught by Choi to further include wherein the passageway enhances cooling of the electromagnetic component assembly as the process fluid travels through the passageway from the inlet to the outlet to ensure that the assembly is not damaged due to overheating. 
As Per Claim 15, Kyu discloses wherein the tubular passageway is U-shaped [Fig. 2b, #21].
Kyu does not disclose the tubular passageway does not conduct the current. 
Choi, much like Kyu, pertains to a multi magnetic core for a plasma source. [abstract] 
Choi discloses the tubular passageway does not conduct the current[Fig. 4, #141; Page 3, Par. 9;  “....a cooling water supply channel is installed inward of the core protection tube…” moreover in Claim 8; “…The inductively coupled plasma source of claim 7, wherein the core protection tube comprises a dielectric material….” The reference explicitly discloses that the passageway is placed in a dielectric material, which does not conduct current.] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the passageway as taught by Kyu in view of the coolant passage as taught by Choi to further include wherein the tubular passageway does not conduct the current to ensure that the assembly is not damaged due to overheating. 
As Per Claim 16, Kyu discloses wherein the inlet [Fig. 2b, #22] and the outlet [Fig. 2b, #23] are formed at a base of the core [Fig. 2b, #26].
Claim(s) 3, 8-9, 17 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kyu (KR 2003017729) in view of Choi (KR 20070104695) in further view of Roderick (WO 2013173105)
As Per Claim 3, Kyu discloses wherein the process fluid is a processing gas [Par. 28; “…The conductive tube 21 wrapped around the core 26 serves as a primary winding of the single stage transformer and the generated plasma gas serves as a secondary winding in the tube 21…”; the claim is recited in the alternative, and since one of the limitations has been met, the claim has been read on] or a processing water mist.
Kyu does not disclose the process fluid is the only media flowing through the passageway and wherein the process fluid is provided from a heat sink of the power source to the inlet.
Roderick, much like Kyu and Choi, pertains to a cooling system for a winding system. [abstract]
Roderick discloses the process fluid is the only media flowing through the passageway [Fig. 13, #115 & #120] and wherein the process fluid is provided from a heat sink [Fig. 13, #670] of the power source to the inlet [Par. 53; “....The secondary cooling system 655 is an open loop system in which the secondary cooling fluid does not return to its source, the pump 665. Instead, after passing through the primary winding 115 and the secondary winding 120, the secondary cooling fluid flows to the external heat sink 670, where the now-heated secondary cooling fluid is cooled. The external heat sink 670 is thermally coupled to atmosphere, a body of water (e.g., a lake or a river), or other medium capable of cooling the now-heated secondary cooling fluid….”]
Roderick discloses the benefits of the second passageway in that it ensures that the transformer can withstand increased temperatures due to transient events. [Par. 2] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the core and windings as taught Kyu and Choi in view of the second passage way as taught by Roderick to further include the process fluid is the only media flowing through the passageway and wherein the process fluid is provided from a heat sink of the power source to the inlet to ensure that the transformer can withstand increased temperatures due to transient events. [Par. 2]
As Per Claim 8, Kyu discloses wherein the passageway comprises:
 a first conduit [Fig. 2b, #24] having the inlet  [Fig. 2b, #22] and forming a secondary winding for the transformer [Par. 28; “…The conductive tube 21 wrapped around the core 26 serves as a primary winding of the single stage transformer and the generated plasma gas serves as a secondary winding in the tube 2…”];
 a second conduit [Fig. 2b, #25] having the outlet [Fig. 2b, #23] and forming another winding for an inductor [Fig. 2b, #21 & #26]; and 
a common conduit [Fig. 2b, #A] connecting the first conduit [Fig. 2b, #24] and the second conduit [Fig. 2b, #25].

    PNG
    media_image2.png
    466
    742
    media_image2.png
    Greyscale

As Per Claim 9, Kyu does not disclose wherein the tubular winding forms a secondary winding of the transformer and the electromagnetic component assembly further comprises:
 another core downstream of the outlet; 
another tubular winding being placed near the another core and forming an inductor; and a shared conduit connecting the tubular winding to the another tubular winding, wherein the another tubular winding comprises:
 another passageway for the process fluid, another inlet, at a first end of the another passageway, that receives the process fluid from the shared conduit, and another outlet, at a second end of the another passageway, that directs the process fluid further downstream toward the torch assembly, wherein the another passageway enhances cooling of the inductor as the process fluid travels through the another passageway from the another inlet to the another outlet.
Choi, much like Kyu, pertains to a multi magnetic core for a plasma source. [abstract] 
Choi discloses wherein the tubular winding [Fig. 8, #132] forms a secondary winding of the transformer [Fig. 8, #130] and the electromagnetic component assembly further comprises:
 another core [refer to annotated Fig 8, #A below] downstream of the outlet; 
another tubular winding [Fig. 8, #B below] being placed near the another core [Fig. 8, #A below] and forming an inductor [Fig. 8, #A & #B below]; and
 a shared conduit [Fig. 8, #142a] connecting the tubular winding [Fig. 8, #132] to the another tubular winding [Fig. 8, #B below], 

    PNG
    media_image3.png
    766
    1334
    media_image3.png
    Greyscale

Choi discloses the benefits of the second core and winding in that it can stably maintain a plasma and a high density plasma by increasing the transfer efficiency of inductively coupled energy couple to the plasma. [Page 2, Par. 2] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the assembly as taught by Kyu in view of the assembly as taught by Choi to further include another core downstream of the outlet, another tubular winding being placed near the another core and forming an inductor; and a shared conduit connecting the tubular winding to the another tubular winding to stably maintain a plasma and a high density plasma by increasing the transfer efficiency of inductively coupled energy couple to the plasma. [Page 2, Par. 2]
Choi and Kyu do not disclose wherein the another tubular winding comprises:
another passageway for the process fluid, another inlet, at a first end of the another passageway, that receives the process fluid from the shared conduit, and another outlet, at a second end of the another passageway, that directs the process fluid further downstream toward the torch assembly, wherein the another passageway enhances cooling of the inductor as the process fluid travels through the another passageway from the another inlet to the another outlet.
Roderick, much like Kyu and Choi, pertains to a cooling system for a winding system. [abstract]
Roderick discloses another passageway for the process fluid [Fig. 5, #120], another inlet [Fig. 5, #A below], at a first end of the another passageway [Fig. 4, #120], that receives the process fluid from the shared conduit [Fig. 5, #330], and another outlet [refer to annotated Fig. 5, #B below], at a second end of the another passageway [Fig. 5, #120], that directs the process fluid further downstream toward the torch assembly [Fig. 5], wherein the another passageway [Fig. 4, #120] enhances cooling of the inductor as the process fluid travels through the another passageway [Fig. 4, #120] from the another inlet to the another outlet. [Par. 46; “…The pump 310 provides the secondary cooling fluid at high pressure to the primary winding passage 200 and the secondary winding passage 205. The secondary cooling fluid is provided at a temperature below the temperature of the windings 115 and 120 so that heat is transferred from the windings 115 and 120 to the secondary cooling fluid. After passing through the primary winding passage 200 and the secondary winding passage 205, the secondary cooling fluid is conveyed to the heat exchanger 315 where the now heated secondary cooling fluid is cooled….”]

    PNG
    media_image4.png
    1415
    975
    media_image4.png
    Greyscale

Roderick discloses the benefits of the second passageway in that it ensures that the transformer can withstand increased temperatures due to transient events. [Par. 2] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the core and windings as taught Kyu and Choi in view of the second passage way as taught by Roderick to further include another passageway for the process fluid, another inlet, at a first end of the another passageway, that receives the process fluid from the shared conduit, and another outlet, at a second end of the another passageway, that directs the process fluid further downstream toward the torch assembly, wherein the another passageway enhances cooling of the inductor as the process fluid travels through the another passageway from the another inlet to the another outlet to ensure that the transformer can withstand increased temperatures due to transient events. [Par. 2]
As Per Claim 12, Kyu discloses an inlet port [Fig. 2b, #22] being placed on a wall of the external housing [Fig. 2, #20] and receiving the process fluid from a fluid supply [Fig. 1, #12; Par. 25; “…Referring to the drawings, a remote plasma generator 20 according to a first embodiment of the present invention is composed of a core 26 and a tube 21 of a conductive material spirally wound on the core 26 at least once. The inlet 22 of the tube 21 is connected to the gas source 12 and the outlet 23 is connected to the process chamber 14…”].  
Kyu does not disclose at least one heat sink being placed in the internal cavity near the electromagnetic component assembly, receiving the process fluid from the inlet port, and providing the process fluid to the inlet.
Roderick, much like Kyu and Choi, pertains to a cooling system for a winding system. [abstract]
Roderick discloses at least one heat sink [Fig. 13, #670] being placed in the internal cavity near the electromagnetic component assembly [Fig. 13], receiving the process fluid from the inlet port [Fig. 13, #A below], and providing the process fluid to the inlet [Fig. 13, #A below].

    PNG
    media_image5.png
    1313
    1354
    media_image5.png
    Greyscale

Roderick discloses the benefits of the heat sink in that it ensures that the transformer can withstand increased temperatures due to transient events. [Par. 2] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the core and windings as taught Kyu and Choi in view of the second passage way as taught by Roderick to further include at least one heat sink being placed in the internal cavity near the electromagnetic component assembly, receiving the process fluid from the inlet port, and providing the process fluid to the inlet to ensure that the transformer can withstand increased temperatures due to transient events. [Par. 2]
As Per Claim 17, Kyu discloses wherein the process fluid is a processing gas [Par. 28; “…The conductive tube 21 wrapped around the core 26 serves as a primary winding of the single stage transformer and the generated plasma gas serves as a secondary winding in the tube 21…”; the claim is recited in the alternative, and since one of the limitations has been met, the claim has been read on] or a processing water mist.
Kyu does not disclose the process fluid is the only media flowing through the passageway and wherein the process fluid is provided from a heat sink of the power source to the inlet.
Roderick, much like Kyu and Choi, pertains to a cooling system for a winding system. [abstract]
Roderick discloses the process fluid is the only media flowing through the passageway [Fig. 13, #115 & #120] and wherein the process fluid is provided from a heat sink [Fig. 13, #670] of the power source to the inlet [Par. 53; “....The secondary cooling system 655 is an open loop system in which the secondary cooling fluid does not return to its source, the pump 665. Instead, after passing through the primary winding 115 and the secondary winding 120, the secondary cooling fluid flows to the external heat sink 670, where the now-heated secondary cooling fluid is cooled. The external heat sink 670 is thermally coupled to atmosphere, a body of water (e.g., a lake or a river), or other medium capable of cooling the now-heated secondary cooling fluid….”]
Roderick discloses the benefits of the second passageway in that it ensures that the transformer can withstand increased temperatures due to transient events. [Par. 2] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the core and windings as taught Kyu and Choi in view of the second passage way as taught by Roderick to further include the process fluid is the only media flowing through the passageway and wherein the process fluid is provided from a heat sink of the power source to the inlet to ensure that the transformer can withstand increased temperatures due to transient events. [Par. 2]
Claim(s) 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kyu (KR 2003017729) in view of Choi (KR 20070104695) in further view of Charles (WO 2014/121100) 
As Per Claim 4, Kyu doses not disclose wherein the tubular winding is a copper tubular winding.
Charles, much like Kyu, pertains to a multilayer conducting system with a magnetic core. [abstract]
Charles discloses wherein the tubular winding is a copper tubular winding. [Par. 15; “…in conventional industrial induction heating systems, winding turns 304 are typically formed of copper tubing, where the tubing serves as both an electrical conductor and a cooling fluid channel…”] 
Charles discloses the benefits of the tubular winding being made of copper in that aids in preventing the winding from overheating. [Par. 15] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the tubular winding as taught by Kyu in view of the winding as taught by Charles to further include the tubular winding is a copper tubular winding to prevent the winding from overheating. [Par. 15]
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417. The examiner can normally be reached M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HELENA KOSANOVIC can be reached on 571-272-9595. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761            

                                                                                                                                                                                            
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761